Citation Nr: 1730251	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-00 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased evaluation for service-connected strongyloides infection, claimed as irritable bowel syndrome (IBS), currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1990 to July 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. A Notice of Disagreement (NOD) was filed in January 2012. A Statement of the Case (SOC) was issued in October 2012. A Motion to Withdraw (VA-Form 9 Statement) was filed in December 2012. Subsequently, in February 2014, the Veteran submitted VA and private treatment records, not previously reviewed by the RO, in addition to his substantive appeal. VA accepted the substantive appeal and re-activated the appeal. VA may waive any issue of timeliness in the filing of a substantive appeal. As in the present case, the RO has the discretion to extend and/or waive the 60-day filing period (or one-year filing period from the date of the rating decision) for a submitting a substantive appeal involving any issue of timeliness.  Percy v. Shinseki, 23 Vet. App. 37 (2009); 38 C.F.R. § 20.302(b)(2). A Supplemental Statement of the Case (SSOC) was issued in January 2016.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDING OF FACT

During the period on appeal, the Veteran's strongyloides infection, claimed as IBS, is manifested by abdominal/epigastric pain, bloating, alternating constipation and diarrhea, rectal bleeding, bloody stool, and gas, which are productive of severe impairment.




CONCLUSION OF LAW

The criteria for a 30 percent rating the service-connected strongyloides infection, claimed as IBS, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist and Notify

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to the claim. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); See VA Gen. Coun. Prec. 16-92, 57 Fed. Reg. 45,747 (1992).

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016). However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016). 

The General Rating Formula for Diseases and Injuries of the Digestive System provides that a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. In the case of IBS, a non-compensable evaluation requires evidence of mild disturbances of bowel function with occasional episodes of abdominal distress. A 10 percent evaluation requires evidence of moderate, frequent disturbances of bowel function with occasional episodes of abdominal distress.  A 30 percent evaluation requires evidence of severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

In the instant appeal, the Veteran is service connected for strongyloides infection, claimed as IBS, currently evaluated as 10 percent disabling. The Veteran contends that he is entitled to a rating of 30 percent for his chronic IBS. For the reasons that follow, the Board finds that an increased rating is warranted. 

By way of history, the Board acknowledges that in a December 2011 rating decision, the Veteran was awarded service connection for his IBS disability and assigned a 10 percent disability rating. In a January 2012 rating decision, the RO confirmed and continued the 10 percent disability evaluation. The Veteran appealed the 10 percent disability rating in a February 2014 substantive appeal that, although untimely, the RO accepted as timely pursuant to Percy and § 20.302(b)(2).  It is from the January 2012 rating decision that the present appeal arises.
 
Private treatment records dated February 2009 and March 2009 indicate that the Veteran complained of constipation, bloating, and cramping, which was a problem for the prior 2 years.  Most notably, the Veteran complained of constipation with alternating diarrhea. A March 2009 upper endoscopy (EGD) and colonoscopy revealed a 2+ antral gastritis, multiple superficial ulcerations of gastric antrum, Sigmoid spasticity, and no bile reflux encountered. The preoperative diagnosis was epigastric abdominal pain and constipation. The Veteran reported daily episodes of gas and bloating with abdominal pain rated a 3 out 10 twice a week that was relieved with passing gas or a bowel movement.

In a January 2010 Gulf War examination, the examiner noted the Veteran's 2006 IBS and ulcer diagnoses.  The Veteran reported constipation, abdominal cramping, and diarrhea. Specifically, the Veteran reported abdominal cramping 4-5 days in duration, and monthly diarrhea lasting for 2-3 days. A February 2010 VA parasite exam revealed a diagnosis of status post strongyloides infection and irritable bowel syndrome with symptoms such as constipation, abdominal cramping and diarrhea. A March 2010 VA examination revealed a diagnosis of strongyloides infection with intermittent stomach pain and constipation. During a December 2010 VA examination, the Veteran complained of intermittent stomach bloating, gas and strongyloides symptoms. The Veteran also reported occasional heartburn, constipation, anal itching, diarrhea, bloody stool, and belching. Diagnostic testing was positive for H. pylori; IBS was assessed. 

An October 2012 intestinal conditions DBQ noted IBS, strongyloides infection and H. pylori diagnoses. The Veteran complained of "a lot of gas" and that taking the prescribed Omeprazole worsened his epigastric symptoms. The Veteran had alternating constipation and diarrhea. Subsequent VA and private treatment records revealed complaints of abdominal/epigastric pain, rectal bleeding, bloody stool, alternating constipation and diarrhea. A March 2017 VA intestinal conditions DBQ noted the Veteran's IBS and peptic ulcer disease diagnoses. The examiner also acknowledged the Veteran's complaints of "terrible cramps", "a lot of problems with gas," occasional heartburn, bloody stool, and bowel movements with occasional diarrhea.

With all evidence being considered, the Board finds that there is sufficient persuasive evidence that the Veteran's strongyloides infection, claimed as IBS, has more nearly approximated the criteria for a 30 percent rating under DC 7319. Namely, the Veteran's treatment records from February 2009 to the present and the October 2012 and March 2017 VA DBQs in particular, that reveal consistent symptoms of abdominal/epigastric pain, alternating constipation and diarrhea, in addition to rectal bleeding, anal itching, bloody stool and ulcers.  The probative evidence of record supports a finding of an evaluation of 30 percent under DC 7319 for the Veteran's service-connected strongyloids infection, claimed as IBS.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.1, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, an increased rating of 30 percent for the strongyloides infection, claimed as IBS, is warranted. 

The Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321(b)(1) may be warranted in this case.  The Board is aware of the Veteran's complaints as to the effects of his service-connected strongyloides infection, claimed as IBS, and that disability on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating.  In this respect, the Veteran has complained of symptoms such as abdominal pain and alternating constipation and diarrhea, as well as rectal bleeding and bloody stools.  The assigned rating contemplates these symptoms as being productive of severe impairment.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case. See Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).



ORDER

Entitlement to a 30 percent rating the service-connected strongyloides infection, claimed as IBS, is granted, subject to the laws and regulations governing the award of monetary benefit.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


